DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 1, the status of parent application should be updated (including application number, filing date and patent number).  
Appropriate correction is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF PREPARING A CRIMPED FIBER.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-25, 27 and 34 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ward et al (Ward I, U.S. Patent Application Publication 2005/0189292 A1).
             Regarding claim 21, Ward I (see the entire document, in particular, paragraphs [0007], [0016], [0017], [0022], [0025] – [0027], [0029] and [0031]; Figure 1) teaches a process of making a crimped fiber (see paragraphs [0007] and [0026]; Figure 1 of Ward I), including the steps of (i) forming a continuous bi-component fiber including a first polymer component and a second polymer component in a side-by-side configuration, wherein the continuous bi-component fiber has a ribbon-shaped cross-section (see paragraphs [0025] and [0031] (rectangular (or ribbon) cross-section); Figure 1 of Ward I); and (ii) activating the continuous bi-component fiber to initiate self-crimping of the continuous bi-component fiber to form a crimped fiber (see paragraphs [0027] and [0029] of Ward I).
             Regarding claim 22, see paragraph [0027] of Ward I.
             Regarding claim 23, see paragraph [0029] of Ward I.
             Regarding claim 24, see paragraph [0022] of Ward I.
             Regarding claim 25, see paragraphs [0016] (one component may be nylon 6, 6 (melting point of about 265°C)) and (0017] (one component may be polyethylene terephthalate (melting point of about 240 - 260°C)) of Ward I (melting point difference may be about 15°C at most).
             Regarding claim 27, see paragraph [0027] (components with different melting points have different shrinkage) of Ward I.
             Regarding claim 34, see paragraph [0031] (rectangular (or ribbon) cross-section) of Ward I.
Claim(s) 36-39 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ward et al (Ward I, U.S. Patent Application Publication 2005/0189292 A1).
             Regarding claim 36, Ward I (see the entire document, in particular, paragraphs [0007], [0016], [0017], [0022], [0025] – [0027], [0029] and [0031]; Figure 1) teaches a process of making a spun-bond non-woven (see paragraph [0025] and Figure 1 of Ward I), including the steps of (i) forming a plurality of continuous bi-component fibers including a first polymer component and a second polymer component in a side-by-side configuration by a spun-bond process, wherein the plurality of continuous bi-component fiber has a ribbon-shaped cross-section (see paragraphs [0007], [0016], [0025] an d[0031]; Figure 1 of Ward I); (ii) activating the plurality of continuous bi-component fibers to initiate self-crimping of the plurality of continuous bi-component fibers either prior to a formation of a spun-bond web or after a formation of a spun-bond web to provide a plurality of continuous crimped fibers (see paragraphs [0027] and [0029] of Ward I); and (iii) consolidating the spun-bond web of continuous crimped fibers (see paragraphs [0022] and [0025] of Ward I).
             Regarding claim 37, see paragraphs [0027] and [0029] of Ward I.
             Regarding claim 38, see paragraph [0027] of Ward I.
             Regarding claim 38, see paragraph [0029] of Ward I.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al (Ward I, U.S. Patent Application Publication 2005/0189292 A1) as applied to claims 21-25, 27 and 34 above, and further in view of Ward et al (Ward II, U.S. Patent Application Publication 2006/0207234 A1).
             Regarding claim 26, Ward I teaches a component having a melting point between about 135 - 175°C (see paragraph [0017] (polypropylene, melting point of about 130 - 170°C) of Ward I), but does not explicitly teach (1) a component having a melting point between about 110 - 130°C. Ward II (see the entire document, in particular, paragraphs [0042], [0043] and [0060]) teaches a process of making a crimped fiber (see paragraphs [0043] (self-crimping fibers, spun-bond process) and [0060] (side-by-side multi-component fiber) of Ward II), including a component having a melting point between about 110 - 130°C (see paragraph [0042] (polyethylene, melting point of about 115 - 135°C) of Ward II), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a component having a melting point between about 110 - 130°C in the process of Ward I in view of Ward II because the substitution of one known material (i.e., polyethylene, as taught by Ward II0 for another known material (i.e., polyamide (or nylon), as taught by Ward I) would have yielded predictable results (e.g., the manufacture of self-crimping fiber) to one of ordinary skill in the art.
             Regarding claim 28, Ward I teaches a polyolefin as one component (see paragraph [0017] of Ward I) and Ward II teaches a polyolefin as one component (see paragraph [0042] of Ward II).
             Regarding claim 29, Ward I teaches polyethylene as one component (see paragraph [0017] of Ward I) and Ward II teaches polypropylene as one component (see paragraph [0042] of Ward II).  
             Regarding claim 30, Ward I teaches polyethylene terephthalate as one component (see paragraph [0017] of Ward I) and Ward II teaches a polyolefin as one component (see paragraph [0042] of Ward II).
             Regarding claim 31, Ward I teaches polylactic acid as one component (see paragraph [0017] of Ward I) and Ward II teaches a polyolefin as one component (see paragraph [0042] of Ward II).
             Regarding claim 32, Ward I teaches polylactic acid as one component (see paragraph [0017] of Ward I) and Ward II teaches polyethylene terephthalate as one component (see paragraph [0042] of Ward II).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al (Ward I, U.S. Patent Application Publication 2005/0189292 A1) as applied to claims 21-25, 27 and 34 above, and further in view of Jog (U.S. Patent Application Publication 2015/0133018 A1).
             Regarding claim 33, Ward I does not explicitly teach (1) a continuous bi-component fiber having an aspect ratio of 3.5:1 or greater. Jog (see the entire document, in particular, paragraphs [0025], [0029] and [0039]) teaches continuous bi-component fiber (see paragraphs [0025] (side-by-side fibers) and [0039] (self-crimping fibers) of Jog), wherein the continuous bi-component fiber has an aspect ratio of 3.5:1 or greater (see paragraph [0029] of Jog), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bi-component fiber having an aspect ratio of 3.5:1 or greater in the process of Ward I in view of Jog in order to provide a bi-component fiber for a desired application (see paragraph [0029] of Jog).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al (Ward I, U.S. Patent Application Publication 2005/0189292 A1) as applied to claims 21-25, 27 and 34 above, and further in view of Dugan et al (U.S. Patent Application Publication 2006/0159918 A1).
             Regarding claim 35, Ward I does not explicitly teach (1) that the crimped fiber has a helix-shaped configuration that rotates around an interface between a first component and a second component. Dugan et al (see the entire document, in particular, paragraphs [0013], [0055] and [0077]) teaches a process of making crimped fiber (see paragraphs [0055] (spun-bond) and [0077] (self-crimping, bi-component side-by-side fiber), wherein the crimped fiber has a helix-shaped configuration that rotates around an interface between a first component and a second component (see paragraph [0077] of Dugan et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a crimped fiber having a helix-shaped configuration that rotates around an interface between a first component and a second component in the process of Ward I in view of Dugan et al in order to prevent undesirable stress to the fiber (see paragraph [0013] of Dugan et al).
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al (Ward I, U.S. Patent Application Publication 2005/0189292 A1) as applied to claims 36-39 above, and further in view of Jog (U.S. Patent Application Publication 2015/0133018 A1) and Dugan et al (U.S. Patent Application Publication 2006/0159918 A1).
             Regarding claim 40, Ward I does not explicitly each (1) (1) a continuous bi-component fiber having an aspect ratio of 3.5:1 or greater, or (2) that the crimped fiber has a helix-shaped configuration that rotates around an interface between a first component and a second component. Jog (see the entire document, in particular, paragraphs [0025], [0029] and [0039]) teaches continuous bi-component fiber (see paragraphs [0025] (side-by-side fibers) and [0039] (self-crimping fibers) of Jog), wherein the continuous bi-component fiber has an aspect ratio of 3.5:1 or greater (see paragraph [0029] of Jog), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a bi-component fiber having an aspect ratio of 3.5:1 or greater in the process of Ward I in view of Jog in order to provide a bi-component fiber for a desired application (see paragraph [0029] of Jog). Dugan et al (see the entire document, in particular, paragraphs [0013], [0055] and [0077]) teaches a process of making crimped fiber (see paragraphs [0055] (spun-bond) and [0077] (self-crimping, bi-component side-by-side fiber), wherein the crimped fiber has a helix-shaped configuration that rotates around an interface between a first component and a second component (see paragraph [0077] of Dugan et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a crimped fiber having a helix-shaped configuration that rotates around an interface between a first component and a second component in the process of Ward I in view of Dugan et al in order to prevent undesirable stress to the fiber (see paragraph [0013] of Dugan et al).
Conclusion     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742